Title: Thomas Boylston Adams to John Adams, 26 November 1796
From: Adams, Thomas Boylston
To: Adams, John


          
            
              My dear Sir.
              The Hague 26th: November 1796.
            
            Two days since I had the pleasure to receive your kind favors of the 9th: June and 8th: of August, which came by the way of England with one of the 16th: August from my mother. I find by these, that my letter’s to you and my mother of the last of June, had not then been received, but they must have come to hand soon after, as I have an answer to a letter, which I wrote my brother at NewYork, and which went by the same vessel that carried yours. It seems to me, that a singular fatality attends the passage of my letters, for they are usually three of four months in reaching their destination, and the acknowledgments of them, nearly as long in return. It gives me pain that the solicitude of my parents on account of my health, should have been so long continued, because I am persuaded that their apprehensions must have increased and magnified in proportion to the length of time which elapsed after my illness was known until the assurance of my recovery was received. I will not undertake to express the gratitude I feel for their tender sympathy; it serves to enhance the value of such friends in my esteem, and if I know my own heart, the impression it has made can never be

effaced. Such affection can only be recompensed by the constant endeavors of the object upon whom it is bestowed to merit its continuance.
            Your letters have a further claim to my thanks, by the style of partiality which prevails in them, when you notice my communications. I can only hope that the judgment which pronounces upon their merit may not inspire the author, with notions too favorable to his own productions. Without proper deductions however, this might possibly be the case; but my innate veneration for that judgment, suggests the share of allowance which must be made, when it is exercised in a cause to which myself am party.
          
          
            
              December 12th:
            
            It seldom happens that I can begin and finish a letter of my own at one sitting; official business often intervenes and supercedes of course all attention to private exercises. This will partly account for the interval which has elapsed since the first date of this letter, in addition to which I have passed nearly a week at Amsterdam with my Brother where his business called him, and where he still is.
            On our way to Amsterdam we spent a few hours with Mr: Luzac at Leyden, who received us with great kindness & hospitality. We found him occupied with his usual labor as Superintendant of the Gazette, which comes from the press of his Brother, and which amidst all the variety of changes & revolutions, that have agitated Europe for seven years past, still preserves its character for accuracy & authenticity, and maintains its rank as the most classical periodical production of the present century.— In a former letter I mentioned to you the harsh treatment, which Mr: L—— had received from the late States of Holland, at the instigation of the French Directory. It was true as I stated, that he was prohibited from having any share in the management of the Gazette, during the exercise of his Professorship in the University, but after that Office was taken from him, he was at liberty to resume the humbler, though perhaps not less useful task of an Editor.
            The conversation, which we had with Mr: L—— was unrestrained, and to me it was instructive. I admired his fluency and the accuracy of his expression, which had it been employed in delivering a lecture to his pupils, could not have required a greater precision of style. He spoke much of America, enquired the state of our affairs, and seemed to take much interest in the details of our Government, which he has not hesitated to tell the public very lately, he considers

to be the best modeled & most wisely administred of all the establishments or civil associations known at this day. It will not be difficult for you to conceive, why this eulogium should appear at this particular conjuncture, nor will it surprise you to hear that to numbers in France and this Country such an encomium is peculiarly obnoxious. To such as esteem unity and indivisibility to be the first requisites of a prefect Government, a recommendation of the American system is little less than Treason, or at lowest an high misdemeanor contra maiestatem populi. To such however whose opinions of Federalism are not of the present day’s growth, who have not been terrified or disgusted at the name, notwithstanding the hard & opprobrious terms which have been lavished upon it, to such as are free to think and will think freely, the Constitution under which our Country is now governed, is still held in repute. This class of people is more numerous than is generally supposed, especially in this Country. It is not possible for men to renounce their habits of thought and action, with the same facility as they would put off an old garment, but the doctrine of Revolution and the Apostles who preach it are far from recognizing the existence of any such difficulty. To them every thing is possible that power & force can effect, and it imports them little, by what title such a power is held.
            It may be noticed as a proof of the attachment, which still prevails in this Country towards a confederate Republic, that a majority of the Constitutional Committee, were in favor of retaining that form, in preference to that of unity, which is so powerfully recommended by their Allies the French, and the Constitution was thus reported. It was made a question during several days in the National Assembly, whether the plan reported was worthy of being deliberated upon, or discussed before that body. The members from the province of Holland were unanimously opposed to it, but their numbers did not equal the remainder, who voted in its favor, and accordingly it was decided to be a subject of deliberation. But a pretext was soon raised for appointing a new Committee of ten persons, to prepare a kind of Supplimentary plan, which is to make some arrangements with regard to the finances of the Country, which are said not to be sufficiently provided for in the first. But a short time is allowed to this Committee for the accomplishment of their labor, and the Constitution is to be held in advice until that shall be completed.
            It affords the highest satisfaction to learn from your letters, that public affairs have assumed an appearance of durable tranquility

and a more rational complexion than they had previously borne. All eyes in Europe are turned upon the new-world; To most of the Governments on this side of the water, our’s is an object of equal admiration & envy. If to the wisdom and uprightness which have characterised the administration of our affairs hitherto, should be added an unshaken perseverance in the same system, we shall gradually confirm the operation of the former of these passions, but without diminishing the latter. Should we commit errors therefore, it is easy to predict the degree of satisfaction which numbers would derive from them.
            The address of the President of the United States to the people of America has been read with avidity here. Many of its sentiments are [too] deeply founded in truth & too forcibly applicable in this Country to be relished; but it has made great impression upon the minds of many people, and will not be less celebrated wherever it is known than was the address of General Washington to the American Army. I enclose to you several of the last Leyden Gazettes, which contain the current news, and in which you will observe a faithful translation of the address; you will not be at a loss to conjecture, at whose instigation it is published. Several Paris papers have given a partial & mutilated sketch of it, which renders more important its appearance in a true shape. As I am in the habit of sending the Gazettes to my Brother at Newyork, I must beg that after you have done with them, you will take the trouble to transmit them to him.
            Please Sir, to present me kindly to all my Philadelphia friends, and chiefest to my Master Ingersoll, and believe me to be with perfect attachment & respect / Your Son
            
              Thomas B Adams.
            
          
        